1 Williams Capital Group East Coast Seminar August 10, 2011 Exhibit 99.1 2 James P. Torgerson President and Chief Executive Officer Safe Harbor Provision Certain statements contained herein, regarding matters that are not historical facts, are forward-looking statements (as defined in the Private Securities Litigation Reform Act of 1995). These include statements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on UIL Holdings’ expectations and involve risks and uncertainties; consequently, actual results may differ materially from those expressed or implied in the statements. Such risks and uncertainties include, but are not limited to, general economic conditions, legislative and regulatory changes, changes in demand for electricity, gas and other products and services, unanticipated weather conditions, changes in accounting principles, policies or guidelines, and other economic, competitive, governmental, and technological factors affecting the operations, markets, products and services of UIL Holdings’ subsidiaries, The United Illuminating Company, The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company. Such risks and uncertainties with respect to UIL Holdings’ recent acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company include, but are not limited to, the possibility that the expected benefits will not be realized, or will not be realized within the expected time period. The foregoing and other factors are discussed and should be reviewed in UIL Holdings’ most recent Annual Report on Form 10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and UIL Holdings undertakes no obligation to revise or update such statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events or circumstances. Note to Investors 3 UIL - Corporate Structure, Service Areas ›Service territory: 335 sq miles ›~325,000 customers ›1,095 employees ›Allowed Distribution ROE of 8.75% ›Earned ’10 Transmission ROE (composite) of12.5% ›50% interest in GenConn Energy LLC The United Illuminating Company (UI) UIL Holdings Corporation Service Area Key SCG CNG UI Berkshire Overlapping Territory ›Service territory: 716 sq miles - Greater Hartford- New Britain & Greenwich ›~160,000 customers ›319 employees ›2,011 miles of mains with ~124,000 services ›2011 settlement allowed ROE of 9.41% Connecticut Natural Gas (CNG) ›Service territory: 738 sq miles in Western MA including Pittsfield and North Adams ›~36,000 customers ›120 employees ›738 miles of mains ›Allowed ROE of 10.50% Berkshire Gas Company (Berkshire) ›Service territory: 512 sq miles from Westport, CT to Old Saybrook, CT ›~178,000 customers ›290 employees ›2,273 miles of mains with ~131,000 services Southern Connecticut Gas (SCG) 4 Investment Highlights Transmission Focus (FERC Regulated) ›2011 estimated overall allowed weighted-average ROE of 12.3%-12.5% ›Identified future investment opportunities reaching beyond service territory ›Reviewing FERC Order 1000: Transmission Planning & Cost Allocation Attractive Regulated Electric and Gas
